Citation Nr: 0120907	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-08 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from July 1993 until July 1997.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

The veteran does not have current hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for a hearing loss 
disability are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that, as a result of acoustic trauma 
experienced in the military, he eventually developed hearing 
loss. 

In January 2001, this case was remanded.  The Board requested 
that the RO comply with the Veterans Claims Assistance Act of 
2000 (Pub. L. No. 106 475, 114 Stat. 2096 (2000), which 
provided new statutory requirements regarding notice to a 
veteran and his representative and specified duties to assist 
veterans in the development of their claims.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case and supplemental statement of the case 
(SSOC) provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute and that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally the Board finds that the duties to 
assist provided under the new statute at § 5103(a) have also 
been fulfilled and that all evidence and records identified 
by the veteran as plausibly relevant to his pending claim has 
been collected for review.  VA has accorded the veteran a 
personal hearing and VA examination.  The RO has advised the 
veteran of the evidence necessary to complete his claim, and 
there does not appear to be any pertinent medical evidence 
that is not of record or requested by the RO.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claims.  No 
further assistance necessary to comply with the requirements 
of this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.  

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  In general, establishing 
"direct" service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The record does not support a conclusion that the veteran has 
current disability, that is, an impairment in earning 
capacity as the result of the claimed disease or injury as 
set forth in 38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz.) is 40 decibels or greater; or 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The evidence concerning current hearing loss disability 
includes the veteran's July 1997 examination for enlistment 
in the Air Force National Guard, cf. Hampton v. Gober, 10 
Vet. App. 481 (1997) (diagnosis of the pertinent knee 
condition in separation examination report provides evidence 
of current knee condition and relationship to service when 
the appellant filed his claim for service connection 
approximately one month after his separation examination).  
The examination report contained the following pure tone 
thresholds, in decibels:






hert
z








righ
t




left



500
1000
2000
3000
4000
500
1000
2000
3000
4000

5
5
15
5
5
10
5
20
20
5

The veteran underwent audiology examination in August 1998.  
The examination report contained the following pure tone 
thresholds, in decibels:






hert
z








righ
t




left



500
1000
2000
3000
4000
500
1000
2000
3000
4000

10
10
10
10
10
10
10
15
15
5

At the VA examination, speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  The examiner 
reported that the veteran's hearing was within normal limits 
for both ears.  The test results do not meet the regulatory 
definition for hearing loss for either ear.  Moreover, the 
veteran has provided no medical evidence to show a current 
diagnosis of this disability.  Consequently, service 
connection for a hearing loss disability is denied.


ORDER

The claim for service connection for a hearing loss 
disability is denied.


REMAND

A March 2001 rating action granted service connection for 
tinnitus.  The veteran submitted the following statement in 
June 2001:

I [name of veteran] would like to appeal 
the decision base (sic) on his hearing 
loss.

[signed]

I think the hearing loss should be much 
higher evaluation.

In this statement, it appears that the veteran is requesting 
a higher evaluation for his tinnitus, which is the only 
service-connected disability related to hearing or the ears.  
A statement of the case (SOC) has not been issued following 
this notice of disagreement (NOD).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, in such 
instances, the Board should remand, rather than refer, the 
issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

The appellant and representative should 
be furnished an SOC regarding the 
disability evaluation for tinnitus and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant is hereby informed that 
he must file a substantive appeal following the SOC to 
complete his appeal to the Board regarding the evaluation of 
his tinnitus.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


